 

Exhibit 10.3

 



SUPPORT AGREEMENT

 

This Support Agreement (this “Agreement”), dated as of September 1, 2020, is
entered into by and among Flying Eagle Acquisition Corp., a Delaware corporation
(“Acquiror”), FEAC Merger Sub Inc., a Delaware corporation and wholly-owned
subsidiary of Acquiror (“Merger Sub”), and the stockholder of the Company (as
defined below) set forth on the signature page hereto (the “Stockholder”).

 

RECITALS

 

WHEREAS, concurrently herewith, Acquiror, Skillz Inc., a Delaware corporation
(“Company”), Merger Sub and Andrew Paradise, solely in his capacity as the
stockholder representative, are entering into an Agreement and Plan of Merger
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”; capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement),
pursuant to which (and subject to the terms and conditions set forth therein)
Merger Sub will merge with and into the Company, with the Company surviving the
merger (the “Merger”);

 

WHEREAS, as of the date hereof, the Stockholder is the record and “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”)) of and is entitled to dispose of the shares of
Company Capital Stock set forth on the signature page of this Agreement
(collectively, the “Owned Shares”; the Owned Shares and any additional shares of
Company Capital Stock (or any securities convertible into or exercisable or
exchangeable for Company Capital Stock) in which the Stockholder acquires record
or beneficial ownership after the date hereof, including by purchase, as a
result of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”);

 

WHEREAS, as a condition and inducement to the willingness of Acquiror and Merger
Sub to enter into the Merger Agreement, the Stockholder is entering into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Acquiror,
Merger Sub and the Stockholder hereby agree as follows:

 

1.             Agreement to Vote. Subject to the earlier termination of this
Agreement in accordance with Section 3 and the last paragraph of this Section 1,
the Stockholder, solely in his, her or its capacity as a stockholder of the
Company, irrevocably and unconditionally agrees, and agrees to cause any other
holder of record of any of the Stockholder’s Covered Shares, to validly execute
and deliver to the Company in respect of all of the Stockholder’s Covered
Shares, on (or effective as of) the third (3rd) Business Day following the date
that the Registration Statement becomes effective, the written consent that will
be solicited by the Company from the Stockholder pursuant to the Merger
Agreement to obtain the Company Requisite Approval. In addition, subject to the
last paragraph of this Section 1, prior to the Termination Date (as defined
herein), the Stockholder, in his, her or its capacity as a stockholder of the
Company, irrevocably and unconditionally agrees that, at any other meeting of
the stockholders of the Company (whether annual or special and whether or not an
adjourned or postponed meeting, however called and including any adjournment or
postponement thereof) and in connection with any written consent of stockholders
of the Company, the Stockholder shall, and shall cause any other holder of
record of any of the Stockholder’s Covered Shares to:

 



1

 

 



(a)            when such meeting is held, appear at such meeting or otherwise
cause the Stockholder’s Covered Shares to be counted as present thereat for the
purpose of establishing a quorum;

 

(b)            vote (or execute and return an action by written consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all of the Stockholder’s Covered Shares
owned as of the record date for such meeting (or the date that any written
consent is executed by the Stockholder) in favor of the Merger and the adoption
of the Merger Agreement and any other matters necessary or reasonably requested
by the Company for consummation of the Merger and the other transactions
contemplated by the Merger Agreement; and

 

(c)            vote (or execute and return an action by written consent), or
cause to be voted at such meeting, or validly execute and return and cause such
consent to be granted with respect to, all of the Stockholder’s Covered Shares
against any Acquisition Proposal and any other action that would reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or result in a breach of any covenant, representation or warranty or
other obligation or agreement of the Company under the Merger Agreement or
result in a breach of any covenant, representation or warranty or other
obligation or agreement of the Stockholder contained in this Agreement.

 

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Merger or any action described above is recommended by the
Company Board or the Company Board has previously recommended the Merger but
changed such recommendation.

 

2.              No Inconsistent Agreements. The Stockholder hereby covenants and
agrees that the Stockholder shall not, at any time prior to the Termination
Date, (i) enter into any voting agreement or voting trust with respect to any of
the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant a proxy or power of attorney
with respect to any of the Stockholder’s Covered Shares that is inconsistent
with the Stockholder’s obligations pursuant to this Agreement, or (iii) enter
into any agreement or undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.

 

3.              Termination. This Agreement shall terminate upon the earliest of
(i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms, and (iii) the time this Agreement is terminated upon
the mutual written agreement of Acquiror, Merger Sub and the Stockholder (the
earliest such date under clause (i), (ii) and (iii) being referred to herein as
the “Termination Date”); provided, that the provisions set forth in Sections 10
through 21 shall survive the termination of this Agreement.

 



2

 

 

4.              Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to Acquiror as to itself as follows:

 

(a)            The Stockholder is the only record and beneficial owner (within
the meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement or the organizational documents of the Company
(including, for the purposes hereof, any agreements between or among
stockholders of the Company). As of the date hereof, other than the Covered
Shares, the Stockholder does not own beneficially or of record any shares of
capital stock of the Company (or any securities convertible into shares of
capital stock of the Company) or any interest therein.

 

(b)            The Stockholder (i) except as provided in this Agreement, has
full voting power, full power of disposition and full power to issue
instructions with respect to the matters set forth herein, in each case, with
respect to the Stockholder’s Covered Shares, (ii) has not entered into any
voting agreement or voting trust with respect to any of the Stockholder’s
Covered Shares that is inconsistent with the Stockholder’s obligations pursuant
to this Agreement, (iii) has not granted a proxy or power of attorney with
respect to any of the Stockholder’s Covered Shares that is inconsistent with the
Stockholder’s obligations pursuant to this Agreement and (iv) has not entered
into any agreement or undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.

 

(c)            The Stockholder affirms that (i) if the Stockholder is a natural
person, he or she has all the requisite power and authority and has taken all
action necessary in order to execute and deliver this Agreement, to perform his
or her obligations hereunder and to consummate the transactions contemplated
hereby, and (ii) if the Stockholder is not a natural person, (A) it is a legal
entity duly organized, validly existing and, to the extent such concept is
applicable, in good standing under the Laws of the jurisdiction of its
organization and (B) has all requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby . This Agreement has been duly executed and
delivered by the Stockholder and constitutes a valid and binding agreement of
the Stockholder enforceable against the Stockholder in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

(d)            Other than the filings, notices and reports pursuant to, in
compliance with or required to be made under the Exchange Act, no filings,
notices, reports, consents, registrations, approvals, permits, waivers,
expirations of waiting periods or authorizations are required to be obtained by
the Stockholder from, or to be given by the Stockholder to, or be made by the
Stockholder with, any Governmental Authority in connection with the execution,
delivery and performance by the Stockholder of this Agreement, the consummation
of the transactions contemplated hereby or the Merger and the other transactions
contemplated by the Merger Agreement.

 



3

 

 

(e)            The execution, delivery and performance of this Agreement by the
Stockholder do not, and the consummation of the transactions contemplated hereby
or the Merger and the other transactions contemplated by the Merger Agreement
will not, constitute or result in (i) a breach or violation of, or a default
under, the limited liability company agreement or similar governing documents of
the Stockholder (if the Stockholder is not a natural person), (ii) with or
without notice, lapse of time or both, a breach or violation of, a termination
(or right of termination) of or a default under, the loss of any benefit under,
the creation, modification or acceleration of any obligations under or the
creation of a Lien on any of the properties, rights or assets of the Stockholder
pursuant to any Contract binding upon the Stockholder or, assuming (solely with
respect to performance of this Agreement and the transactions contemplated
hereby), compliance with the matters referred to in Section 4(d), under any
applicable Law to which the Stockholder is subject or (iii) any change in the
rights or obligations of any party under any Contract legally binding upon the
Stockholder, except, in the case of clause (ii) or (iii) directly above, for any
such breach, violation, termination, default, creation, acceleration or change
that would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay or impair the Stockholder’s ability to perform its
obligations hereunder or to consummate the transactions contemplated hereby, the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement.

 

(f)             As of the date of this Agreement, there is no action, proceeding
or investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that questions the beneficial or
record ownership of the Stockholder’s Owned Shares, the validity of this
Agreement or the performance by the Stockholder of its obligations under this
Agreement.

 

(g)            The Stockholder understands and acknowledges that Acquiror is
entering into the Merger Agreement in reliance upon the Stockholder’s execution
and delivery of this Agreement and the representations, warranties, covenants
and other agreements of the Stockholder contained herein.

 

(h)            No investment banker, broker, finder or other intermediary is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission for which Acquiror or the Company is or will be liable in connection
with the transactions contemplated hereby based upon arrangements made by the
Stockholder in his, her or its capacity as a stockholder or, to the knowledge of
the Stockholder, on behalf of the Stockholder in his, her or its capacity as a
stockholder.

 

5.              Certain Covenants of the Stockholder. Except in accordance with
the terms of this Agreement, the Stockholder hereby covenants and agrees as
follows:

 



4

 

 

(a)            No Solicitation. Subject to Section 6 hereof, prior to the
Termination Date, the Stockholder agrees not to, directly or indirectly,
(i) initiate, solicit or knowingly encourage or knowingly facilitate any
inquiries or requests for information with respect to, or the making of, any
inquiry regarding, or any proposal or offer that constitutes, or could
reasonably be expected to result in or lead to, any Acquisition Proposal,
(ii) engage in, continue or otherwise participate in any negotiations or
discussions concerning, or provide access to its properties, books and records
or any confidential information or data to, any Person relating to any proposal,
offer, inquiry or request for information that constitutes, or could reasonably
be expected to result in or lead to, any Acquisition Proposal, (iii) approve,
endorse or recommend, or propose publicly to approve, endorse or recommend, any
Acquisition Proposal, (iv) execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, confidentiality agreement,
merger agreement, acquisition agreement, exchange agreement, joint venture
agreement, partnership agreement, option agreement or other similar agreement
for or relating to any Acquisition Proposal or (v) resolve or agree to do any of
the foregoing. The Stockholder also agrees that immediately following the
execution of this Agreement the Stockholder shall, and shall use commercially
reasonable efforts to cause its Representatives to, cease any solicitations,
discussions or negotiations with any Person (other than the Parties and their
respective Representatives) conducted heretofore in connection with an
Acquisition Proposal or any inquiry or request for information that could
reasonably be expected to lead to, or result in, an Acquisition Proposal. The
Stockholder shall promptly (and in any event within one Business Day) notify, in
writing, the Company of the receipt of any inquiry, proposal, offer or request
for information received after the date hereof that constitutes, or could
reasonably be expected to result in or lead to, any Acquisition Proposal.

 





The Stockholder shall promptly (and in any event within one Business Day) keep
the Company reasonably informed of any material developments with respect to any
such inquiry, proposal, offer, request for information or Acquisition Proposal
(including any material changes thereto).

 

Notwithstanding anything in this Agreement to the contrary, (i) the Stockholder
shall not be responsible for the actions of the Company or its Board of
Directors (or any Committee thereof), any Subsidiary of the Company, or any
officers, directors (in their capacity as such), employees and professional
advisors of any of the foregoing (the “Company Related Parties”), including with
respect to any of the matters contemplated by this Section 5(a), (ii) the
Stockholder makes no representations or warranties with respect to the actions
of any of the Company Related Parties, and (iii) any breach by the Company of
its obligations under Section 6.07 of the Merger Agreement shall not be
considered a breach of this Section 5(a) (it being understood for the avoidance
of doubt that the Stockholder shall remain responsible for any breach by the
Stockholder or his, her or its Representatives (other than any such
Representative that is a Company Related Party) of this Section 5(a)).

 

(b)            The Stockholder hereby agrees not to, directly or indirectly,
(i) sell, transfer, pledge, encumber, assign, hedge, swap, convert or otherwise
dispose of (including by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of Law or otherwise), either voluntarily
or involuntarily (collectively, “Transfer”), or enter into any Contract or
option with respect to the Transfer of, any of the Stockholder’s Covered Shares,
or (ii) take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement; provided, however, that nothing herein shall prohibit a Transfer
to an Affiliate of the Stockholder (a “Permitted Transfer”); provided, further,
that any Permitted Transfer shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Acquiror, to assume all of the obligations of the
Stockholder under, and be bound by all of the terms of, this Agreement;
provided, further, that any Transfer permitted under this Section 5(b) shall not
relieve the Stockholder of its obligations under this Agreement. Any Transfer in
violation of this Section 5(b) with respect to the Stockholder’s Covered Shares
shall be null and void.

 



5

 

 

(c)            The Stockholder hereby authorizes the Company to maintain a copy
of this Agreement at either the executive office or the registered office of the
Company.

 

6.              Further Assurances. From time to time, at Acquiror’s request and
without further consideration, the Stockholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or reasonably requested to effect the actions and consummate the
transactions contemplated by this Agreement. The Stockholder further agrees not
to commence or participate in, and to take all actions necessary to opt out of
any class in any class action with respect to, any action or claim, derivative
or otherwise, against Acquiror, Acquiror’s Affiliates, the Sponsor, the Company
or any of their respective successors and assigns challenging the transactions
contemplated by the Merger Agreement (including the Cash Elections and the Stock
Elections) or disputing the allocation of the consideration payable as part of
the Merger pursuant to the terms of the Merger Agreement.

 

7.              Disclosure. The Stockholder hereby authorizes the Company and
Acquiror to publish and disclose in any announcement or disclosure required by
the SEC the Stockholder’s identity and ownership of the Covered Shares and the
nature of the Stockholder’s obligations under this Agreement; provided, that
prior to any such publication or disclosure the Company and Acquiror have
provided the Stockholder with an opportunity to review and comment upon such
announcement or disclosure, which comments the Company and Acquiror will
consider in good faith.

 

8.              Changes in Capital Stock. In the event of a stock split, stock
dividend or distribution, or any change in the Company’s capital stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Owned Shares” and
“Covered Shares” shall be deemed to refer to and include such shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of such shares may be changed or exchanged or which are
received in such transaction.

 

9.              Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed by Acquiror, Merger Sub and
the Stockholder.

 

10.            Waiver. No failure or delay by any party hereto exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the parties hereto hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder. Any agreement
on the part of a party hereto to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.

 



6

 

 

11.            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by email (with
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express, to the parties hereto at the following
addresses (or at such other address for a party as shall be specified by like
notice made pursuant to this Section 11):

 

if to the Stockholder, to it at:

 

the address (including email) set forth in the Company’s books and records, or
to such other address or to the attention of such other person as such
Stockholder has specified by prior written notice to the sending party

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP



1901 L Street N.W.



Washington, D.C. 20036



  Attn: Christopher Zochowski     Steve Gavin     Kyle Gann



Facsimile No.: (202) 282-5100



Email:czochowski@winston.com



 sgavin@winston.com



 kgann@winston.com

 

if to Acquiror, to it at:

 

Flying Eagle Acquisition Corp.



2121 Avenue of the Stars, Suite 2300



Los Angeles, CA 90067



Attention: Eli Baker



E-mail:elibaker@geacq.com

 

with a copy (which shall not constitute notice) to:

 

White & Case LLP



1221 Avenue of the Americas



New York, New NY 10020



  Attention: Joel Rubinstein     Jonathan Rochwarger     Michael Deyong



Email:Joel.rubinstein@whitecase.com

 Jonathan.rochwarger@whitecase.com

 Michael.deyong@whitecase.com

 

12.            No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Acquiror any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares of the Stockholder. All
rights, ownership and economic benefits of and relating to the Covered Shares of
the Stockholder shall remain vested in and belong to the Stockholder, and
Acquiror shall have no authority to direct the Stockholder in the voting or
disposition of any of the Stockholder’s Covered Shares, except as otherwise
provided herein.

 



7

 

 



13.            Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and thereof.

 

14.            No Third-Party Beneficiaries. The Stockholder hereby agrees that
its representations, warranties and covenants set forth herein are solely for
the benefit of Acquiror in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein, and
the parties hereto hereby further agree that this Agreement may only be enforced
against, and any Action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the Persons expressly named as parties hereto; provided,
that the Company shall be an express third party beneficiary with respect to
Section 4 and Section 5(b) hereof.

 

15.            Governing Law and Venue; Service of Process; Waiver of Jury
Trial.

 

(a)            This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, without giving effect to conflicts of
laws principles or rules to the extent such principles or rules are not
mandatorily applicable and would require or permit the application of the Law of
any jurisdiction other than the State of Delaware.

 

(b)            In addition, each of the parties (i) consents to submit itself,
and hereby submits itself, to the personal jurisdiction of the Court of Chancery
of the State of Delaware or, if such court does not have subject matter
jurisdiction, any state or federal court located in the State of Delaware having
subject matter jurisdiction, in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and agrees not to plead or claim
any objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if such court does not have
subject matter jurisdiction, any state or federal court located in the State of
Delaware having subject matter jurisdiction, and (iv) consents to service of
process being made through the notice procedures set forth in Section 11.

 

(c)            EACH OF THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

16.            Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto in whole or in part (whether by operation of Law or otherwise)
without the prior written consent of the other party, and any such assignment
without such consent shall be null and void. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 



8

 

 

17.            Enforcement. The rights and remedies of the parties shall be
cumulative with and not exclusive of any other remedy conferred hereby. The
parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches or threatened breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, including the Stockholder’s obligations to vote its Covered Shares as
provided in this Agreement, in the Court of Chancery of the State of Delaware
or, if under applicable law exclusive jurisdiction over such matter is vested in
the federal courts, any state or federal court located in the State of Delaware,
without proof of actual damages or otherwise (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.

 

18.            Severability. If any term or other provision of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the terms
and provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, so long as the economic and
legal substance of the transactions contemplated hereby, taken as a whole, are
not affected in a manner materially adverse to any party hereto. Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

19.            Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that each party need not sign the same counterpart. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by all of the other parties. Signatures delivered
electronically or by facsimile shall be deemed to be original signatures.

 

20.            Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 



9

 

 

21.            Capacity as a Stockholder. Notwithstanding anything herein to the
contrary, the Stockholder signs this Agreement solely in the Stockholder’s
capacity as a stockholder of the Company, and not in any other capacity and this
Agreement shall not limit or otherwise affect the actions of the Stockholder or
any Affiliate, employee or designee of the Stockholder or any of their
respective Affiliates in his or her capacity, if applicable, as an officer or
director of the Company or any other Person.

 

[The remainder of this page is intentionally left blank.]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

  

  STOCKHOLDER        /s/ Andrew Paradise   Name: Andrew Paradise   Title: CEO  
    Subject Shares:           92,251,406 shares of Class A Common Stock      

13,279,768

shares of Class B Common Stock      

95,254

shares of Series A Preferred Stock         shares of Series A-1 Preferred Stock
        shares of Series B Preferred Stock       shares of Series C Preferred
Stock         shares of Series D Preferred Stock         shares of Series D-1
Preferred Stock       6,497 shares of Series E Preferred Stock

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

  

  STOCKHOLDER        /s/ Casey Chafkin   Name: Casey Chafkin       Subject
Shares:           shares of Class A Common Stock       15,768,498 shares of
Class B Common Stock      

69,818

shares of Series A Preferred Stock         shares of Series A-1 Preferred Stock
        shares of Series B Preferred Stock       shares of Series C Preferred
Stock         shares of Series D Preferred Stock         shares of Series D-1
Preferred Stock         shares of Series E Preferred Stock



 





 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

  



  STOCKHOLDER       WESTCAP SKILLZ 2020 CO-INVEST, LLC       By: WestCap
Management, LLC, its Managing Member            /s/ Laurence A. Tosi   Name:
Laurence A. Tosi   Title: Managing Partner       Subject Shares:            
shares of Class A Common Stock         shares of Class B Common Stock      
220,775 shares of Series A Preferred Stock         shares of Series A-1
Preferred Stock       938,360 shares of Series B Preferred Stock         shares
of Series C Preferred Stock       shares of Series D Preferred Stock        
shares of Series D-1 Preferred Stock       465,723 shares of Series E Preferred
Stock

  

 

 

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       WESTCAP SKILLZ 2020-A, LLC       By: WestCap Strategic
Operator Fund, L.P., its Managing Member       By: WestCap Strategic Operator
Fund GP, Limited, its Managing Member            /s/ Laurence A. Tosi   Name:
Laurence A. Tosi   Title: Managing Partner       Subject Shares:            
shares of Class A Common Stock         shares of Class B Common Stock      
323,656 shares of Series A Preferred Stock         shares of Series A-1
Preferred Stock       140,418 shares of Series B Preferred Stock         shares
of Series C Preferred Stock       184,108 shares of Series D Preferred Stock    
    shares of Series D-1 Preferred Stock       465,723 shares of Series E
Preferred Stock

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 



  STOCKHOLDER       WESTCAP SKILLZ, LLC       By: WestCap Management, LLC, its
Managing Member            /s/ Laurence A. Tosi   Name: Laurence A. Tosi  
Title: Managing Partner       Subject Shares:             shares of Class A
Common Stock         shares of Class B Common Stock       shares of Series A
Preferred Stock         shares of Series A-1 Preferred Stock       shares of
Series B Preferred Stock         shares of Series C Preferred Stock       shares
of Series D Preferred Stock       1,555,249 shares of Series D-1 Preferred Stock
      shares of Series E Preferred Stock

 



 



 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       Bryn Mawr Trust Company of Delaware, as   Trustee of The
Andrew Paradise Dynasty Trust   Agreement       /s/ Robert Eaddy   Name: Robert
Eaddy   Title: President, BMTCDE       Subject Shares:           2,036,025  
shares of Class A Common Stock         shares of Class B Common Stock        
shares of Series A Preferred Stock         shares of Series A-1 Preferred Stock
        shares of Series B Preferred Stock         shares of Series C Preferred
Stock         shares of Series D Preferred Stock         shares of Series D-1
Preferred Stock         shares of Series E Preferred Stock

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       Bryn Mawr Trust Company of Delaware, as   Trustee of The
Jeremy Paradise Dynasty Trust   Agreement       /s/ Robert Eaddy   Name: Robert
Eaddy   Title: President, BMTCDE       Subject Shares:              shares of
Class A Common Stock       3,006,620   shares of Class B Common Stock        
shares of Series A Preferred Stock         shares of Series A-1 Preferred Stock
        shares of Series B Preferred Stock         shares of Series C Preferred
Stock         shares of Series D Preferred Stock         shares of Series D-1
Preferred Stock         shares of Series E Preferred Stock

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       ATLAS VENTURE FUND IX, L.P.   By: Atlas Venture Associates
IX, L.P., its General Partner   By: Atlas Venture Associates IX, LLC, its
General Partner       /s/ Frank Castellucci   Name: Frank Castellucci   Title:
General Counsel & Secretary       Subject Shares:             shares of Class A
Common Stock         shares of Class B Common Stock       2,164,947 shares of
Series A Preferred Stock       1,655,629 shares of Series A-1 Preferred Stock  
    1,360,623 shares of Series B Preferred Stock       437,860 shares of Series
C Preferred Stock         shares of Series D Preferred Stock         shares of
Series D-1 Preferred Stock         shares of Series E Preferred Stock

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       ATLAS VENTURE FUND VIII, L.P.   By: Atlas Venture Associates
VIII, L.P., its General Partner   By: Atlas Venture Associates VIII, LLC, its
General Partner       /s/ Frank Castellucci   Name: Frank Castellucci   Title:
General Counsel & Secretary       Subject Shares:             shares of Class A
Common Stock         shares of Class B Common Stock       444,792 shares of
Series A Preferred Stock         shares of Series A-1 Preferred Stock        
shares of Series B Preferred Stock         shares of Series C Preferred Stock  
      shares of Series D Preferred Stock         shares of Series D-1 Preferred
Stock         shares of Series E Preferred Stock

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       BONDERMAN FAMILY LIMITED PARTNERSHIP       By: Bond
Management GP, LLC, its general partner           /s/ Clive Bode   Name: Clive
Bode   Title: President       Subject Shares:             shares of Class A
Common Stock         shares of Class B Common Stock         shares of Series A
Preferred Stock         shares of Series A-1 Preferred Stock       1,755,007
shares of Series B Preferred Stock       492,593 shares of Series C Preferred
Stock       1,841,078 shares of Series D Preferred Stock         shares of
Series D-1 Preferred Stock       62,097 shares of Series E Preferred Stock

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       TELSTRA VENTURES FUND II, L.P.       /s/ Tom Chamberlain  
Name: Tom Chamberlain   Title: Director       Subject Shares:           345,819
shares of Class A Common Stock         shares of Class B Common Stock        
shares of Series A Preferred Stock         shares of Series A-1 Preferred Stock
        shares of Series B Preferred Stock       18,944,260 shares of Series C
Preferred Stock         shares of Series D Preferred Stock         shares of
Series D-1 Preferred Stock       1,064,460 shares of Series E Preferred Stock

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER       TELSTRA VENTURES FUND II SIDECAR, L.P.       /s/ Tom
Chamberlain   Name: Tom Chamberlain   Title: Director       Subject Shares:    
      78,971 shares of Class A Common Stock         shares of Class B Common
Stock         shares of Series A Preferred Stock         shares of Series A-1
Preferred Stock         shares of Series B Preferred Stock         shares of
Series C Preferred Stock         shares of Series D Preferred Stock        
shares of Series D-1 Preferred Stock       23,691 shares of Series E Preferred
Stock

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER           /s/ Christopher S. Gaffney   Name: Christopher S.
Gaffney   Title: Manager – UBMB       Subject Shares:           shares of Class
A Common Stock         shares of Class B Common Stock       1,337,400 shares of
Series A Preferred Stock       331,125 shares of Series A-1 Preferred Stock    
  394,383 shares of Series B Preferred Stock         shares of Series C
Preferred Stock         shares of Series D Preferred Stock         shares of
Series D-1 Preferred Stock         shares of Series E Preferred Stock

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

  STOCKHOLDER           /s/ Kent Wakeford   Name: Kent Wakeford       Subject
Shares:             shares of Class A Common Stock       3,011,090 shares of
Class B Common Stock         shares of Series A Preferred Stock         shares
of Series A-1 Preferred Stock         shares of Series B Preferred Stock        
shares of Series C Preferred Stock         shares of Series D Preferred Stock  
      shares of Series D-1 Preferred Stock         shares of Series E Preferred
Stock

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.



 

    FLYING EAGLE ACQUISITION CORP.           By: /s/ Eli Baker       Name: Eli
Baker       Title: President           FEAC MERGER SUB, INC.           By: /s/
Eli Baker       Name: Eli Baker       Title: President








 